                        Case 3:20-cv-00073-TSL-RHW Document 11 Filed 03/03/20 Page 1 of 1
                                                  UNITED STATES DISTRICT COURT
                                                               OFFICE OF THE CLERK
                                                       SOUTHERN DISTRICT OF MISSISSIPPI
                                                                 Jackson, Mississippi


                                                                 March 3, 2020
ARTHUR JOHNSTON                                                                            Divisions
CLERK OF COURT
                                                                                           SOUTHERN at Gulfport
Arthur_Johnston@mssd.uscourts.gov                                                          2012 15th St., Suite 403, ZIP 39501

501 E. Court St., Suite 2.500                                                              EASTERN at Hattiesburg
Jackson, MS 39201                                                                          701 Main St., Suite 200, ZIP 39401

TELEPHONE                                                                                  JACKSON & WESTERN at Jackson
601-608-4010                                                                               501 E. Court St. Ste 2.500, ZIP 39201


               Hon. Zack Wallace
               Circuit     Clerk of            Hinds            County
              P. O. Box 327
              Jackson, MS 39205


                          RE:   Casperson v. Mississippi Fair Commission et al
                                Our Case No. 3:20cv73-TSL-RHW
                                Your Case No. 19-00784

               Dear Hon. Wallace.

               Pursuant to 28 U. S. C. § 1447(c), enclosed herewith please find a certified copy of an order
               of remand entered on         3/3/2020        in the above-captioned case on the docket of our
               court. Also enclosed is a certified copy of our docket sheet.

               Please indicate your receipt of these documents by completing the acknowledgment on the
               copy of this letter and returning it to us via the enclosed SASE.

               Should you have any questions please contact our office at (601) 608-4000 .

               Sincerely Yours,



               ARTHUR JOHNSTON, CLERK By: __&/RXLVYLOOH________, D. C.

                                             ACKNOWLEDGEMENT OF RECEIPT

               I hereby acknowledge receipt of the documents referred to above on this the ____ day of
               ______________, 20_____.
               Hon. Zack Wallace
               CIRCUIT          CLERK OF         Hinds           COUNTY

               By: _________________________________ , D. C.                                    SEAL
